       Case 1:18-cr-00007-MAC-KFG Document 241 Filed 03/22/19 Page 1 of 3 PageID #: 987
 AO 187 (Rev. 7/87) Exhibit and Witness List



                                        UNITED STATES DISTRICT COURT
                                               EASTERN        DISTRICT OF         TEXAS



           UNITED STATES OF AMERICA                                              AMENDED EXHIBIT LIST
                      V.
                JOEL VARGAS (3)
                                                                                      Case Number: 1:18-CR-00007
           ANGELICA MARIE VARGAS (5)

           PRESIDING JUDGE                                PLAINTIFF’S ATTORNEY                    DEFENDANT’S ATTORNEY
                                                             Michael Anderson                     Reynaldo Morin for Joel Vargas
        HON. MARCIA CRONE                                                                        James Makin for Angelica Vargas
                                                                Chris Rapp
             TRIAL DATE (S)                                  COURT REPORTER                          COURTROOM DEPUTY
              March 25, 2019                                   Tonya Jackson
PLF.     DEF.      DATE
                                MARKED     ADMITTED                         DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.      NO.      OFFERED

 1                                                    Loss Spreadsheet
2a                                                    Goodyear Tires Theft Locations
2b                                                    Goodyear Tires Associated Burglary Costs
2c                                                    Goodyear Tires Product Loss Overview
2d                                                    Goodyear Tires Inventory Used in Lake Charles Sting Operation
3a                                                    Wayne McCoy Loss Documents
3b                                                    News Article Referencing Bryan Store Burglary
 4                                                    Edinburg Video
 5                                                    Edinburg Still-Shot
 6                                                    Beaumont Goodyear Store Surveillance Video (Suspect with Door)
 7                                                    Beaumont Goodyear Store Surveillance Video (Camera Smothering)
 8                                                    Beaumont Goodyear Store Surveillance Still-shot
9a                                                    Longview Surveillance Video (U-Haul Truck Arrival 1)
9b                                                    Longview Surveillance Video (U-Haul Truck Arrival 2)
9c                                                    Longview Surveillance Video (U-Haul Truck Arrival 3)
9d                                                    Longview Surveillance Video (Suspects Outside Near Fence 1)
9e                                                    Longview Surveillance Video (Suspects Outside Near Fence 2)
9f                                                    Longview Surveillance Video (Suspects in Tire Bay 1)
9g                                                    Longview Surveillance Video (Suspects in Tire Bay 2)
9h                                                    Longview Surveillance Video (Suspects in Tire Bay 3)
9i                                                    Longview Surveillance Video (Suspects in Tire Bay 4)
      Case 1:18-cr-00007-MAC-KFG Document 241 Filed 03/22/19 Page 2 of 3 PageID #: 988

9j                               Longview Surveillance Video (Suspects Inside Facility)
10                               Wichita Falls Surveillance Video (Suspects Walking/Camera Hit)
11                               Wichita Falls Still-Shot (Suspects Walking)
12                               Wichita Falls Surveillance Video (Suspect U-Haul Vehicle)
13a                              Wichita Falls Still-Shot (Suspect U-Haul Vehicle 1)
13b                              Wichita Falls Still-Shot (Suspect U-Haul Vehicle 2)
13c                              Wichita Falls Still-Shot (Suspect U-Haul Vehicle 3)
14                               Ross Rigby/Arthur Vargas Video (01/09/2018)
15                               Ross Rigby/Arthur Vargas Transcript from Video (01/09/2018)
16                               Ross Rigby/Arthur Vargas Phone Call
17                               Ross Rigby/Arthur Vargas Transcript from Phone Call
18                               Calcasieu Video

19                               James Mullins Loss Document


20                               Bill Hall Bank Records

20a                              Summary of Bill Hall Bank Records
21                               Vivian Nance Photo

22                               Michael Lopez/Joel Vargas Texts

22a                              Summary of Ex. 22 – Joel Vargas Texts

23a                              Bryan Geolocation Video

23b                              Bryan Geolocation Video

23c                              Bryan Cell Phone Photo of Map

23d                              Arthur Vargas Raw Data

24a                              Edinburg Geolocation Video


24b                              Edinburg Geolocation Video


24c                              Edinburg Geolocation Video


24d                              Edinburg Photo of Map
      Case 1:18-cr-00007-MAC-KFG Document 241 Filed 03/22/19 Page 3 of 3 PageID #: 989

24e                              Edinburg Photo of Map


24f                              Angelica Vargas Raw Data


24g                              Joel Vargas Raw Data

25a                              Beaumont Geolocation Video
25b                              Beaumont Geolocation Video
25c                              Beaumont Photo of Map
25d                              Beaumont Photo of Map
25e                              Joel Vargas Raw Data
25f                              Sosa Raw Data

26a                              Longview Geolocation Video

26b                              Longview Geolocation Video

26c                              Longview Photo of Map

26d                              Longview Photo of Map

26e                              Joe Vargas Raw Data

26f                              Sosa Raw Data

27a                              Wichita Falls Geolocation Video

27b                              Wichita Falls Geolocation Video

27c                              Wichita Falls Photo of Map

27d                              Wichita Falls Photo of Map

27e                              Joel Vargas Raw Data

27f                              Sosa Raw Data
